Citation Nr: 0701631	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  95-06 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for  service connection for a colon and rectal 
disorder, to include diarrhea, irritable bowel syndrome, 
rectal and colon bleeding, colon spasm, and colon polyp, 
including as due to exposure to radiation.

2.  Entitlement to service connection for a stomach disorder, 
to include gastritis and duodenitis, including as due to 
exposure to radiation.

3.  Entitlement to service connection for skin cancer, 
including as due to exposure to radiation.

4.  Entitlement to an effective date earlier than September 
1, 1992, for service connection for post-traumatic stress 
disorder (PTSD).

5.  Entitlement to an increased disability rating for PTSD, 
currently evaluated as 30 percent disabling.

6.  Entitlement to service connection for a heart disorder 
secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Los Angeles, 
California (RO).  

The veteran testified before the RO in September 1993 
regarding his claims on appeal.  In September 1999, the Board 
remanded the case for further development.   
 
With respect to both the increased rating claim (PTSD) and 
service connection claim (heart disorder), a statement of the 
case has not been provided to the veteran after receipt of a 
timely notice of disagreement.  An unprocessed notice of 
disagreement should be remanded, not referred, to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Thus, the issues of entitlement to (1) 
an increased disability rating for PTSD and (2) service 
connection for a heart disorder, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  In a December 1989 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
colon and rectal disorder; and the veteran did not file an 
appeal as to that decision.

2.  The evidence received since the December 1989 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim. 

3.  A colon and rectal disorder, to include diarrhea, 
irritable bowel syndrome, rectal and colon bleeding, colon 
spasm, and colon polyp, is not shown to be of service origin.

4.  A stomach disorder, to include gastritis and duodenitis, 
is not shown to be of service origin.

5.  The current medical evidence does not show the presence 
of skin cancer.

6.  A formal claim for service connection for PTSD/anxiety 
disorder, was received on September 1, 1992.

7.  In a March 1997 rating decision, the RO granted the 
veteran's claim seeking entitlement to service connection for 
PTSD/anxiety disorder, and assigned an effective date of 
September 1, 1992.




CONCLUSIONS OF LAW

1.  The December 1989 rating decision that denied the claim 
of entitlement to service connection for a colon and rectal 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).
 
2.  Evidence received since the December 1989 rating decision 
is new and material; and the requirements to reopen the 
veteran's claim of entitlement to service connection for a 
colon and rectal disorder, have been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (as effective prior to August 
29, 2001). 

3.  A colon and rectal disorder, to include diarrhea, 
irritable bowel syndrome, rectal and colon bleeding, colon 
spasm, and colon polyp, was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2006).

4.  A stomach disorder, to include gastritis and duodenitis, 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311 (2006).

5.  Skin cancer was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

6.  The legal criteria for an effective date prior to 
September 1, 1992, for a grant of service connection for 
PTSD/anxiety disorder are not met. 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of letters dated in March 
2003, October 2003, January 2006, and March 2006.  In these 
letters, the RO informed the veteran of the types of evidence 
needed in order to substantiate his claims on appeal.  The RO 
has informed the veteran of the types of evidence needed to 
substantiate his claims for service connection.  Because the 
Board reopened the claim for service connection for the colon 
and rectal disorder, any deficit in notice is mooted.  VA has 
also in effect informed the veteran of the division of 
responsibility between the veteran and VA for obtaining that 
evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The Board notes that none of the letters provided the veteran 
with appropriate notice pursuant to VCAA as to what evidence 
was required for him to substantiate his claim for an earlier 
effective date for service connection for his PTSD/anxiety 
disorder.  Such a procedural defect is cured, however, in the 
circumstances of this case.  The veteran is represented by 
Disabled American Veterans, and the veteran's representative 
has clearly expressed that the representative has actual 
knowledge of the evidence needed to substantiate the claims.  
This is shown in letters from the representative addressing 
the claim.  With the demonstration of actual knowledge of the 
evidence needed to substantiate the claims and as the veteran 
has had the opportunity to participate effectively in the 
processing of his claim, that is, the opportunity to submit 
evidence or argument on the earlier effective date claim, the 
purpose of the VCAA notice was not frustrated and the veteran 
was not prejudiced by the defect in the VCAA notice.  A 
remand for additional notice today would serve no useful 
purpose.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim. Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess v. 
Nicholson.  In regard to the present claims for service 
connection, and for an earlier effective date for 
PTSD/anxiety disorder, the Board finds that the veteran is 
not prejudiced by a decision at this time, particularly in 
view of the Board's decision to deny these claims.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's service 
medical records, private and VA medical records, and 
statements made and testimony given in support of the 
veteran's claim.

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.

II.  Application to Reopen Claim Based on New and Material 
Evidence

In March 1988 the RO informed the veteran of a February 1988 
rating decision denying entitlement to service connection for 
diarrhea and rectal problems.  The veteran did not file an 
appeal as to that denial.

In January 1990 the RO informed the veteran of a December 
1989 rating decision that declined to reopen a claim of 
entitlement to service connection for diarrhea and rectal 
problems, on the basis that new and material evidence had not 
been submitted.  The veteran did not file an appeal as to 
that denial.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  38 
U.S.C.A. § 7105(b) and (c).  

As the veteran did not file an appeal as to the February 1988 
or December 1989 rating decisions, those decisions are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2006).

In September 1992, the veteran submitted a claim seeking 
service connection for a colon and rectal disorder to include 
diarrhea, colitis, rectal and colon bleeding, and colon 
spasm.  Since the claim had been previously denied, the claim 
is actually an application to reopen the claim for service 
connection for the claimed disability.  The Board must first 
determine that new and material evidence has been presented 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 
1380 (Fed. Cir. 1996).  

The claim may not be reopened unless new and material 
evidence with respect to that claim is presented or secured.  
38 U.S.C.A. §§ 5108, 7104(b).  The United States Court of 
Appeals for Veterans Claims (Court) has ruled that, if the 
Board determines that new and material evidence has been 
submitted, the case must be reopened and evaluated in light 
of all of the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

As applicable to the present appeal, the regulation defining 
"new and material evidence" was amended.  This amendment 
applies only to applications to reopen final claims received 
on or after August 29, 2001.  The appellant's application was 
filed prior to August 29, 2001 and, therefore, the amended 
version of the regulation does not apply.  

The applicable provisions of 38 C.F.R. § 3.156(a) (2002) 
provide that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, is not 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Furthermore, the Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

VA is required to first review the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis for its newness and materiality.  See Evans v. Brown, 9 
Vet. App. 273 (1996).  In this case, the RO's December 1989 
decision is the last final disallowance.  The Board will 
consider whether new and material evidence has been submitted 
since that decision.

The evidence received is presumed credible for the purposes 
of reopening a claim unless it is inherently false or untrue, 
or it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

The current appeal arises from a January 1993 letter to the 
veteran in which the RO declined to reopen the veteran's 
claim on the basis that new and material evidence had not 
been submitted to reopen the claim.  

The Board has reviewed all the evidence of record, and for 
the reasons and bases set forth below concludes that new and 
material evidence sufficient to reopen the appellant's claim 
for service connection for a colon and rectal disorder has 
been received.  The evidence presented or secured since the 
December 1999 rating decision includes: additional VA medical 
records and  examination reports; testimony and lay 
statements from the veteran; and documents received from the 
Defense Threat Reduction Agency.  

At the time of the original denial in February 1988, existing 
service medical records consisted of the report of medical 
history and examination at separation from service.  As noted 
by the RO in February 1988, at discharge the veteran reported 
he had been advised to have an operation regarding rectal 
problems at Fort Dix, New Jersey hospital in October 1953.  
Examination at discharge was negative for rectal problems or 
diarrhea.

At the time of the December 1989 rating decision, which 
declined to reopen the claim on the basis that new and 
material evidence had not been submitted to reopen the claim, 
there were private medical records containing evidence of an 
adenomatous polyp present in the colonic mucosa and of 
hemorrhoids.     

The evidence received since December 1989 is clearly new, in 
that it is not redundant of other evidence previously 
considered.  

Moreover, the new records contain evidence which is material 
to the claim for the following reasons.  The additional 
evidence provided since the December 1989 decision, includes 
documents which bear directly and substantially upon the 
specific matter under consideration.  The evidence received 
since that decision includes evidence of additional and 
continued colon and/or rectal symptomatology; and evidence 
addressing the claimed etiology of the claimed disability.  
The new evidence includes VA treatment records showing an 
assessment of rectal bleeding, some anal papillae, and 
colonic polyps.  The veteran basically claims that his colon 
and rectal disability is due to exposure to radiation in 
service.  In this regard, the new evidence also includes 
documentation from the Defense Threat Reduction Agency, 
confirming that the veteran participated in Operation UPSHOT-
KNOTHOLE, an atomic bomb test conducted in 1953.  That 
documentation includes a Radiation Dose Assessment associated 
with the veteran's participation.

The evidence submitted since December 1989 includes evidence 
which is not redundant of that previously available, and 
which bears both on the issue of what colon and/or rectal 
disorder is present, and as to the etiology of the claimed 
disorder.  

The records received since December 1989 include records 
containing evidence which is new, and which bears directly 
and substantially upon the specific matter under 
consideration, that is, whether there is evidence of a 
present colon and rectal disorder linked to service.  
Further, these records contain evidence which is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  Furthermore, the 
evidence contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even though it may not eventually convince the 
Board to alter its ratings decision.  Hodge v. West, 115 F.3d 
1356, 1363 (Fed. Cir. 1998).

Therefore, the Board finds that new and material evidence has 
been submitted to reopen the veteran's claim on appeal here.  
Having determined that new and material evidence has been 
added to the record, the veteran's claim of entitlement to 
service connection for a colon and rectal disorder to include 
diarrhea, irritable bowel syndrome, rectal and colon 
bleeding, colon spasm, and colon polyp, including as due to 
exposure to radiation, is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2000).

III.  Entitlement to Service Connection

The veteran was a participant in atmospheric nuclear testing 
as part of Operation Upshot-Knothole.  He contends that his 
claimed colon and rectal disorder, stomach disorder, and skin 
cancer, all arose out of his exposure to radiation.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or in peacetime service after January 1, 1947, 
and peptic ulcers (gastric or duodenal) become manifest to a 
degree of 10 percent within the applicable time limits under 
38 C.F.R. § 3.307 after the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2006).  Any such presumptive disease must have become 
manifest to a degree of 10 percent or more within one year. 
38 C.F.R. § 3.307(a)(3).

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways, which have been outlined by 
the United States Court of Appeals for Veterans Claims 
(Court). See Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

First, there are diseases that are presumptively service 
connected in radiation-exposed veterans under 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection 
can be established under 38 C.F.R. § 3.303(d) with the 
assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  

Under Combee, VA must not only determine whether a veteran 
had a disability recognized by VA as being etiologically 
related to exposure to ionizing radiation, but must also 
determine whether the disability was otherwise the result of 
active service.  In other words, the fact that the 
requirements of a presumptive regulation are not met does not 
preclude a claimant from establishing service connection by 
way of proof of actual direct causation.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall include 
the following: (i) All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) 
Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver 
cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) 
Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; 
(xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) 
Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).  

Section 3.311(b)(5) requires that breast cancer or skin 
cancer become manifest 5 years or more after exposure.  38 
C.F.R. § 3.311(b)(5).  The procedural advantages prescribed 
in 38 C.F.R. § 3.311 will also apply to any other claimed 
condition provided that the veteran has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease. 38 C.F.R. § 3.311(b)(4).

Section 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 
C.F.R. § 3.311(a)(2).

When it is determined that the veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the veteran 
subsequently developed a radiogenic disease, and such disease 
first became manifest within a specified period, certain 
development of the claim is required.  38 C.F.R. § 
3.3111(b)(1).  If, however, any of the foregoing three 
requirements has not been met, it shall not be determined 
that a disease has resulted from exposure to ionizing 
radiation under such circumstances. Id.  For purposes of 38 
C.F.R. § 3.311, the term "radiogenic disease" means a disease 
that may be induced by ionizing radiation and includes the 
list of diseases set forth earlier.  See 38 C.F.R. § 
3.311(b)(2).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there is 
an approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2006).  

As reflected in letters from the Defense Threat Reduction 
Agency (DTRA), there is no dispute that the veteran was 
involved in a radiation risk activity, namely his 
participation in Operation Upshot-Knothole.  A radiation dose 
assessment transmitted with a September 2005 letter from DTRA 
shows that he was exposed to 0.4 rems of radiation. 

However, with respect to the veteran's claimed colon and 
rectal disorder, stomach disorder, and skin disorder (claimed 
as skin cancer), the Board notes that the veteran has not 
been diagnosed (see discussion below of diagnoses) with any 
of the diseases set forth in 38 C.F.R. § 3.309(d) as 
presumptively related to radiation exposure.  The Board 
therefore finds that the presumptive provisions of 38 C.F.R. 
§ 3.309(d) are not for application with respect to the 
veteran's claims that he has a colon and rectal disorder, 
stomach disorder, and skin disorder (claimed as skin cancer), 
due to in-service radiation exposure.
 
Further, there is no evidence that the veteran suffers from a 
radiogenic disease listed at 38 C.F.R. § 3.311(b)(2)(i)-
(xxiv).  Nor has the veteran cited or submitted competent 
scientific or medical evidence that any claimed colon and 
rectal disorder, stomach disorder, and/or skin disorder 
(claimed as skin cancer), is a radiogenic disease.  In the 
absence of such evidence, there is no basis for further 
consideration of the claim under the provisions of 38 C.F.R. 
§ 3.311.

The Federal Circuit has determined that the regulations 
governing presumptive service connection for radiation 
exposure and Agent Orange exposure do not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 
(Fed. Cir. 1994).

Review of the claims file reveals that part of the veteran's 
service medical records may have been lost in a fire at the 
National Personnel Records Center.  Attempts to obtain them 
have been unsuccessful.  In this regard, the United States 
Court of Appeals for Veterans Claims has held that where 
"service medical records are presumed destroyed . . . the 
BVA's [Board's] obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt is heightened." O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  VA also has a heightened duty to assist the 
veteran in the development of evidence favorable to his 
claim.

Existing service medical records consist of the May 1954 
reports of medical history and medical examination.  The 
report of medical history shows that the veteran reported a 
history that he had had piles or rectal disease.  He also 
stated that he had been advised by Fort Dix, New Jersey 
Hospital, to have treatment with respect to his rectal 
problem.  At that time he also reported that he had not had 
any of the following: frequent indigestion; stomach, liver or 
intestinal trouble; or tumor, growth, cyst, or cancer.  On 
examination, there was a 3 cm. well-healed crescent scar, 
occipital region, left scalp.  The evaluation was normal on 
examination of the abdomen and viscera (including hernia), 
anus and rectum, and skin. 

There are various private and VA medical records reflecting 
treatment from May 1982 through January 2006 for different 
medical conditions and disorders.

A.  Colon and Rectal Disorder

Private treatment records in May 1982 contain the first 
evidence of a colon and rectal disorder.  A May 1982 report 
of private examination shows that the veteran's chief 
complaint was a 15 year history of diarrhea, and a longer 
history since childhood of loose free stool.  After 
examination, the diagnosis was diarrhea, rule out colitis; 
probable irritable bowel syndrome; and bright red blood per 
rectum intermittent, rule out polyps, mass lesions, colitis, 
perhaps secondary to hemorrhoids.  Subsequently, a May 1982 
report of colonoscopy contains an impression of (1) polypoid 
excrescence 19 cm. from the anus with biopsy pending to rule 
out adenomatous change, and (2) hemorrhoids.  An associated 
May 1982 report of colonic biopsy contains a diagnosis of 
adenomatous polyp.  

A November 1983 report of private examination by W. Jeff 
Wooddell, M.D., shows that on rectal examination, there were 
no significant external lesions.  There was fairly good 
sphincter tone; no masses were palpable; and some dark brown 
stool was obtained which was hemoccult negative.   

Subsequent treatment records contain 
assessments/impressions/diagnoses showing colon and rectal 
disorder including rectal bleeding-blood in stool (in an 
August 1992 VA treatment record); colonic polyps (in a May 
1993 VA treatment record); some anal papillae and polyps (in 
a June 1993 VA colonoscopy report); and internal hemorrhoids 
(in a November 1995 private colonoscopy report).

In summary, existing service medical records consist of the 
May 1954 reports of medical history and medical examination 
at discharge.  Although these show that the veteran reported 
a history of having had piles or rectal disease, the veteran 
reported that he did not have any intestinal trouble.  On 
examination the evaluation of the abdomen and viscera 
(including hernia), and anus and rectum, was normal.  

There is no evidence that the veteran sought any treatment 
for any colon or rectal problems after service until 1982, 
approximately 28 years after service, although a June 1997 
statement by Dr. Wooddell noted a prior history of villous 
adenoma in 1981.  Nevertheless, this extended period without 
treatment weighs against the claim.  See Maxson v. West, 12 
Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  

Despite an abundance of VA and private treatment records, 
including a June 1997 letter from Dr. Wooddell who described 
a history of his treatment of the veteran over several years 
from 1983 until 1988, the record contains no opinions or 
other competent evidence indicating a relationship linking 
any colon and/or rectal disorder to service.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
that he has a colon and rectum disorder linked to service.  
As the preponderance of the evidence is against the claim for 
service connection for that disorder, the benefit-of-the-
doubt rule does not apply, and all of the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While the veteran believes that he has such disorder that is 
related to his  military service, he is a layman, and as such 
has no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, based on the foregoing, service 
connection for a colon and rectum disorder is denied.
 
B.  Stomach Disorder

The existing service medical records show no indication of 
any stomach disorder, to include any gastritis and 
duodenitis.  After service, VA treatment records in August 
1992 contain the first evidence of a stomach disorder.  At 
that time, the assessment was abdominal pain.  VA medical 
records in September 1992 show that the veteran was assessed 
as having persistent epigastric pain.  A September 1992 
radiology report of examination of the upper gastrointestinal 
tract contains an impression of generalized mucosal 
inflammation of gastric antrum and proximal bulb of duodenum 
without defined ulcer crater.  

Later in October 1992 VA treatment records record an 
assessment of gastritis resolving.  Treatment records in 
January and February 1993 contains assessments of 
gastritis/duodenitis.  A March 1993 VA report of 
esophagogastroduodenoscopy contains an impression of (1) 
normal upper endoscopy except for some bile reflux into 
stomach, and (2) status post gastric antral biopsy to rule 
out H-pylori.  The pathology report contains a diagnosis of 
gastric antrum, biopsy: moderate chronic gastritis with 
glandular atypia consistent with regenerative glands.  

In summary, existing service medical records-consisting of 
the May 1954 reports of medical history and medical 
examination at discharge-show no complaints of having had 
any stomach (or intestine) problems.  On examination the 
evaluation of the abdomen and viscera (including hernia) was 
normal.  

There is no evidence that the veteran sought any treatment 
for any stomach (or duodenum) problems after service until 
August 1992, over 38 years after service.  This extended 
period without treatment weighs against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  

Despite an abundance of VA and private treatment records, the 
record contains no opinions or other competent evidence 
indicating a relationship linking any stomach disorder, 
including gastritis and duodenitis, to service.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
that he has a stomach disorder linked to service.  As the 
preponderance of the evidence is against the claim for 
service connection for that disorder, the benefit-of-the-
doubt rule does not apply, and all of the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

While the veteran believes that he has such disorder that is 
related to his  military service, he is a layman, and as such 
has no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, based on the foregoing, service 
connection for a stomach disorder is denied.

C.  Skin Cancer

The veteran is claiming entitlement to service connection for 
skin cancer.  The RO has denied the veteran's claim on the 
basis that the veteran has not had any skin cancer.  

The existing service medical records-the reports of medical 
history and examination at discharge-show no indication of 
any skin cancer.  He reported no related history at that time 
and on examination of the skin, the evaluation was normal.

Beginning in 1989 and during the 1990s the veteran has been 
treated at different times for various skin conditions, with 
assessments including seborrheic keratosis of the right upper 
back; actinic keratosis involving the scalp, face and back; 
plantar warts; excoriated papule secondary to scratching; and 
calluses.  

Also, there are VA and private medical records addressing the 
question of whether the veteran had a skin cancer.  In a 
January 1993 statement from a VA environmental health 
physician, he noted that examination revealed early 
cataracts, mild hearing loss and was consistent with your 
known medical problems of rectal bleeding, colon polyps, 
basal cell carcinoma, and actinic keratosis.   As reflected 
in a following consultation sheet later that month, the 
veteran was being seen only for a history of skin cancer, of 
unclear pathology.  

There are no records before or after January 1993 containing 
any diagnosis of a skin cancer or referable findings.  In a 
July 1996 statement from David C. Herzlinger, M.D., he stated 
that he had treated the veteran from November 1991 through 
July 1996 for several "pre-skin cancers, called actinic 
keratosis, of the face, back, arms, chest and scalp.  These 
were treated with liquid nitrogen.  He stated that the 
veteran had not had any malignant skin cancers.  

In a VA treatment record of April 1999, the examiner was 
unable to see any affected areas of the skin.  During VA 
treatment visits in April 2001 and May 2002, the examiner 
noted small patchy lesions to the left cheek, which was 
raised, irregular, dry, and scaly.  The impression at the 
conclusion of the reports contained no impression referable 
to the skin. 

Thus, the January 1993 statement, to the extent it suggests 
the presence of a skin cancer-basal cell carcinoma, appears 
to be based solely on a history provided by the veteran at 
that time.  To the extent that the statement opinion 
represents a history supplied by the veteran, the Board is 
not bound to accept medical opinions, which are based solely 
on a history supplied by the veteran, where that history is 
not supported by the record evidence.  See Black v. Brown, 5 
Vet. App. 117, 182 (1993); see also Lee v. Brown, 10 Vet. 
App. 336, 339 (1997).  

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The 
United States Court of Appeals for the Federal Circuit has 
held that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability." 
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  See 
also D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000) (to the 
same effect).

The Board finds that the claim for service connection for 
skin cancer, must be denied.  Under 38 U.S.C.A. §§ 1110, it 
is essential that there be a current disability in order to 
establish service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In this case, the veteran's claim must be denied 
because, as discussed above, the medical evidence does not 
show that he currently has-or has ever had-the claimed skin 
cancer. 
  
The Board has considered the statements of the veteran.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In this case, the Board has determined 
that the medical evidence is more probative of the issue, and 
that it outweighs the lay statements.  

In summary, the evidence shows that the veteran is not shown 
to have the claimed skin cancer.  Gilpin.  The veteran's 
claim must be denied because the medical evidence does not 
show that he currently has, or has had, skin cancer.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim is denied.


IV.  Earlier Effective Date For Service Connection for PTSD

The veteran essentially argues that an effective date for 
service connection for PTSD/anxiety disorder should be prior 
to September 1, 1992.  

The statutory provisions for the determination of the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim shall be fixed in accordance with the facts 
found but shall not be earlier than the date of receipt of an 
application therefore.  38 U.S.C.A. § 5110(a).  

However, if the application is received within one year from 
the date of discharge or release from service, the effective 
date of an award for disability compensation to the veteran 
shall be the day following the date of discharge or release.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2006); see 
also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  
Generally, a specific claim in the form prescribed by VA must 
be filed in order for VA benefits to be paid.  See 38 C.F.R. 
§§ 3.160(b), 3.151(a) (2006).  

Any "communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by" VA 
may be considered an informal claim. 38 C.F.R. § 3.155(a) 
(2006).  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within 1 year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  Id.  
Under certain circumstances, VA medical records may 
constitute an informal claim for increase or to reopen a 
compensation claim under 38 C.F.R. § 3.157 (2005), but this 
provision is not for application in an initial compensation 
claim for a disability.  See 38 C.F.R. § 3.155(c) (2006).  

The veteran's DD Form 214 shows that the veteran was 
separated from active military service on May 21, 1954.

On September 1, 1992, the veteran submitted a VA Form 21-526, 
"Veteran's Application for Compensation or Pension" in 
which he claimed entitlement for a number of disorders.  
Later in a January 1993 statement, he further indicated that 
psychological damage had also resulted.  In a March 1997 
rating decision, the RO granted service connection for 
PTSD/anxiety disorder, effective from September 1, 1992, as 
the date of receipt of the formal claim.
 
No submissions were received prior to September 1, 1992, 
showing that a formal or informal claim was filed for service 
connection for PTSD/anxiety disorder.  Under the 
circumstances, the veteran's claim is considered to have been 
filed as of the date of receipt of his formal claim, that is, 
on September 1, 1992.  See 38 C.F.R. § 3.400(b)(2).  In 
summary, in the March 1997 rating decision, the RO granted 
service connection for the PTSD/anxiety disorder.  The RO 
assigned an effective date of September 1, 1992, for this 
grant of service connection for the PTSD/anxiety disorder, 
based on the date when the RO received the veteran's formal 
claim, albeit he only later specifically requested service 
connection for the psychiatric disorder. 
 
There is no evidence that the veteran submitted an informal 
or formal claim prior to September 1, 1992.  Nor is there any 
evidence of treatment after service before that date.  The 
first VA medical records of record showing a psychiatric 
condition are shown in the 1990s after September 1, 1992.   
PTSD and anxiety are first diagnosed during a February 1997 
VA examination.

In summary, a review of the veteran's claims file shows that 
there is no record of an informal or formal claim for service 
connection for PTSD/anxiety disorder, prior to September 1, 
1992.  Since the veteran submitted his application more than 
one year after his separation from service, the law provides 
that the earliest effective date that can be assigned for his 
award of service connection for PTSD/anxiety disorder, is 
September 1, 1992.  Therefore, it is the conclusion of the 
Board that the preponderance of the evidence is against the 
veteran's claim for an earlier effective date for service 
connection for PTSD/anxiety disorder. 



ORDER

Entitlement to service connection for a colon and rectal 
disorder, to include diarrhea, irritable bowel syndrome, 
rectal and colon bleeding, colon spasm, and colon polyp, is 
denied.

Entitlement to service connection for a stomach disorder, to 
include gastritis and duodenitis, is denied. 

Entitlement to service connection for skin cancer is denied.

Entitlement to an effective date earlier than September 1, 
1992, for the award of service connection for PTSD/anxiety 
disorder is denied.


REMAND

In a September 1999 decision the Board granted a 30 percent 
disability rating for PTSD.  Later that month in a rating 
decision, the RO effectuated that grant, increasing the 
assigned rating from 10 to 30 percent for PTSD.  In October 
1999, the veteran submitted a statement in which he indicated 
disagreement with the 30 percent rating.  He stated that the 
rating should be at least 50 percent.  The Board construes 
that communication as a notice of disagreement with the 
September 1999 rating decision as to the 30 percent rating.  

In a March 2006 rating decision, the RO denied a claim for 
service connection for a heart disorder claimed as secondary 
to the PTSD.  Later that month, the veteran submitted a 
letter in which he indicated disagreement with the March 2006 
rating decision as to the denial of the heart disorder claim.  
In support of his "claim/appeal" he made certain comments 
indicating his disagreement.  In part he noted that the 
prolonged stress of his PTSD was a major factor of his 
problems and clearly supports his claim.  He also noted there 
were researched medical reports showing that stress (PTSD) 
had a direct correlation relationship with cited conditions 
including heart attacks and heart disease; and he concluded 
that stress from his PTSD is primarily responsible for his 
present medical condition.  The Board construes this as a 
notice of disagreement with the March 2006 rating decision as 
to the claim for service connection for a heart disorder 
secondary to PTSD. 

Thus, with respect to both the increased rating claim (PTSD) 
and service connection claim (heart disorder), a statement of 
the case has not been provided to the veteran after receipt 
of a timely notice of disagreement.  An unprocessed notice of 
disagreement should be remanded, not referred, to the RO for 
issuance of a statement of the case. Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should provide the veteran and his 
representative a statement of the case as 
to the issues of (1) entitlement to an 
increased disability rating for PTSD; and 
(2) entitlement to service connection for 
a heart disorder secondary to PTSD.  The 
veteran should be informed that he must 
file a timely and adequate  substantive 
appeal in order to perfect an appeal of 
these issues to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If one is filed, then subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


